





RIGHTS OFFERING AGREEMENT
This Rights Offering Agreement, dated as of October 29, 2019 (this “Agreement”),
is entered into by and among Infrastructure and Energy Alternatives, Inc., a
Delaware corporation (“IEA” or the “Company”), Ares Special Situations Fund IV,
L.P., a Delaware limited partnership (“Ares SSF”), ASOF Holdings I, L.P., a
Delaware limited partnership (“ASOF” and, together with Ares SSF, “Ares”),
Oaktree Power Opportunities Fund III Delaware, L.P., a Delaware limited
partnership (“OPPF”), Infrastructure and Energy Alternatives, LLC, a Delaware
limited liability company (“Oaktree Holdco”) and OT POF IEA Preferred B
Aggregator, L.P., a Delaware limited partnership (“OT Aggregator” and, together
with OPPF and Oaktree Holdco, “Oaktree”).
Recitals
WHEREAS, concurrently herewith, IEA is entering into an Equity Commitment
Agreement (the “Tranche 2 ECA”) with Ares and Oaktree, pursuant to which, on the
terms and subject to the conditions set forth therein, IEA will issue to Ares
and Ares will purchase from IEA at the initial closing (the “Closing”) 80,000
shares of Series B-3 Preferred Stock and 3,568,750 Warrants and Ares and Oaktree
will commit to purchase up to 30,000 additional shares of Series B-3 Preferred
Stock with associated Warrants (collectively, the “Tranche 2 Financing”);
WHEREAS, capitalized terms used herein without definition shall have the meaning
ascribed to such terms in the Tranche 2 ECA; and
WHEREAS, as a condition of the recommendation of the Special Committee of the
Board of Directors of IEA (the “Special Committee”) in favor of the Tranche 2
Financing, the parties hereto desire to effectuate a rights offering conducted
by IEA whereby the holders of outstanding Common Stock, excluding Oaktree, Ares
and each of their director designees, the officers of the Company and any
Related Party of any of the foregoing (the “Public Stockholders”) shall be
offered the transferrable right (the “Right”), but not the obligation, to
purchase Series B-3 Preferred Stock and associated Warrants on the terms and
conditions set forth in Exhibit A hereto (the “Rights Offering”).
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows.





--------------------------------------------------------------------------------







Agreement
1.
Rights Offering; Consents.

(a)Promptly following the date hereof, IEA shall (i) prepare all documents and
instruments necessary to undertake the Rights Offering, including the instrument
governing the Rights and an appropriate disclosure document (including an
appropriate registration statement) with respect to the Rights Offering, (ii)
retain such third parties as are necessary to effectuate the Rights Offering,
including a rights agent and a transfer agent for the Series B-3 Preferred Stock
and Warrants to be issued in the Rights Offering, and (iii) use reasonable best
efforts to obtain any and all third party consents and approvals required in
connection with the Rights Offering,
(b)Without limiting Section 1(a) above, promptly following the Closing, and in
any event no more than 30 days subsequent to the date hereof (subject to the
Closing having occurred by such date), IEA shall use its commercially reasonable
best efforts to file such registration statement, in form and substance required
by the Securities Act of 1933, as amended (the “Registration Statement”), with
the U.S. Securities and Exchange Commission (“SEC”) with respect to the Rights
Offering. Thereafter, IEA shall take commercially reasonable efforts to (i)
cause such Registration Statement to be declared effective by the SEC, and to
remain continuously effective during the period of the Rights Offering,
including, without limitation, responding to such comments as may be received
from the staff of the SEC and filing amendments to the Registration Statement to
the extent reasonably necessary and (ii) complete the Rights Offering no later
than March 17, 2020.
(c)Promptly following such time as the SEC has declared the Registration
Statement effective, the Company shall distribute the Rights and conduct and
consummate the Rights Offering.
(d)It shall not be a breach of this Section 1, if the Registration Statement
includes the proxy statement with respect to a special shareholder meeting to
approve the warrants pursuant to Section 5635 of the NASDAQ rules.


2.
Ares and Oaktree Consents. With respect to the distribution of Rights and the
issuance of the Series B-3 Preferred Stock and Warrants contemplated to be
issued to the Public Stockholders pursuant to the Rights Offering:

(a)Ares hereby consents pursuant to: (i) Section 6 of the Series B-1 COD, (ii)
Section 6 of the Series B-2 COD, (iii) Section 6 of each of the Amended and
Restated B-1 and B-2 Certificates to be filed at the Closing, (iv) Section 6 of
the Series B-3 COD to be filed at the Closing, and (v) Article III of the
Investor Rights Agreement, dated as of May 22, 2019, as amended;
(b)Ares hereby waives: (i) its redemption right under Section 7 of the Series
B-1 COD, (ii) its redemption right under Section 7 of the Series B-2 COD, (iii)
its redemption right under Section 7 of each of the Amended and Restated B-1 and
B-2 Certificates to be filed at the Closing, (iv) its redemption right under
Section 7 of the Series B-3 COD to be filed at the Closing, (v) any
anti-dilution or similar adjustment contained in Section 4 of the Warrants held
by it, and (vi) its rights as a holder of securities of the Company to receive
its pro rata portion of the distribution of the Rights (and if so received, Ares
agrees not to exercise or transfer such Rights).
(c)Oaktree hereby consents pursuant to: (i) Section 6 of the Series A COD, and
(ii) Article III of the Investor Rights Agreement, dated as of May 22, 2019, as
amended; and
(d)Oaktree hereby waives: (i) its redemption right under Section 7 of the Series
A COD, (ii) its redemption right under Section 7 of the Series B-1 COD, (iii)
its redemption right under Section 7 of the Series B-2 COD, (iv) its redemption
right under Section 7 of each of the Amended and Restated B-1 and B-2
Certificates to be filed at the Closing, (v) its redemption right under Section
7 of the Series B-3 to be filed at the Closing, (vi) any anti-dilution or
similar adjustment contained in Section 4 of the Warrants held by it, and (vii)
its rights as a holder of securities of the Company to receive its pro rata
portion of the distribution of the Rights (and if so received, Oaktree agrees
not to exercise or transfer such Rights).


3.
Special Committee.

(a)No amendment, modification or waiver of any provision of this Agreement shall
be made by the Company under or with respect to this Agreement without first
obtaining the approval of the Special Committee. In addition to any approval of
the Board, and without limiting the other requirements set forth herein, the
prior approval of the Special Committee shall be required for the Company to
take any action that would breach in any material respect the Company’s
obligations under this Agreement and/or prevent or materially delay the
consummation of the transactions contemplated hereby and, in the event any such
action is taken without the prior approval of the Special Committee, such action
shall in no event be deemed to be a breach or violation of this Agreement for
any purpose hereof with respect to Ares or Oaktree.
(b)Prior to the earlier of (x) the consummation of the Rights Offering or (y)
the termination of this Agreement, Ares and Oaktree shall not, and shall cause
their respective Affiliates not to, seek to remove the members of the Special
Committee from IEA’s board of directors (other than in the case of removal for
cause, as determined in good





--------------------------------------------------------------------------------





faith by IEA’s board of directors) and, should all the members of the Special
Committee cease to so serve, Ares and Oaktree shall not, and shall cause their
respective Affiliates not to, restrict IEA’s board of directors from causing the
election of an individual or individuals to the board of directors of IEA, each
of whom is a director not affiliated with Ares or Oaktree, and causing the
appointment of such director or directors to be a member or members of the
Special Committee, as the case may be.


4.
Representations. Each party hereto represents and warrants to the other parties
hereto that such party has all requisite power and authority to enter into,
execute, and deliver this Agreement, that this Agreement has been duly and
validly authorized by all requisite action to enter into, execute, and deliver
this Agreement and to perform his or its obligations hereunder and that this
Agreement constitutes its valid, legal and binding obligations enforceable in
accordance with, its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization or other similar laws limiting creditors’
rights generally or by equitable remedies (regardless of whether enforceability
is considered in a proceeding at law or in equity).



5.
Governing Law. This Agreement will be governed by Delaware Law without regard to
the conflicts of law principles thereof. All actions and proceedings arising out
of or relating to this Agreement shall be heard and determined in the Court of
Chancery of the State of Delaware, and the Parties hereby irrevocably submit to
the exclusive jurisdiction of such court (and, in the case of appeals,
appropriate appellate courts therefrom) in any such action or proceeding,
irrevocably waive the defense of an inconvenient forum to the maintenance of any
such action or proceeding.



6.
Jointly Drafted; Advice of Counsel. The words used in this Agreement shall be
deemed words chosen by the parties to express their mutual intent, and no rule
of construction against any party shall apply to any term or provision of this
Agreement. This Agreement is entered into by all parties hereto freely and
voluntarily, and with and upon the advice of counsel. All parties hereto warrant
that they have been fully advised by their attorneys with respect to the
advisability of executing this Agreement and with respect to the releases and
other matters contained herein.



7.
Counterparts and Facsimiles. This Agreement may be executed in counterparts,
which collectively shall be deemed an original and which, taken together, shall
constitute one and the same instrument. Electronic or facsimile copies of
counterparts of this Agreement shall have the full force and effect as an
original.



8.
Entire Agreement, Modifications, Etc. This Agreement constitutes the entire
Agreement of the parties with respect to the subject matter hereof and
supersedes all previous negotiations, agreements, understandings or commitments
concerning the subject matter hereof, and shall not be released, discharged,
changed, waived, or modified except by instruments in writing signed by each of
the parties. This Agreement shall be binding upon and inure to the benefit of
the parties hereto and upon their respective successors and permitted assigns.
The parties acknowledge that no person or entity, nor an agent or attorney of
any person or entity, has made any promises, representations, or warranties
whatsoever, express or implied, which are not expressly contained in this
Agreement, and the parties further acknowledge that they have not entered into
this Agreement in reliance upon any collateral promise, representation,
warranty, or in reliance upon any belief as to any fact or matter not recited in
this Agreement.



9.
Benefits. Nothing in this Agreement, express or implied, is intended or shall be
construed to give any party other than the parties to this Agreement or their
respective successors or assigns any legal or equitable right, remedy or claim
under or in respect of any agreement or any provision contained herein.
Notwithstanding the foregoing, the Public Stockholders shall be express
third-party beneficiaries of this Agreement.



10.
Termination.  In the event that the Tranche 2 ECA is terminated in accordance
with its terms without the Closing having occurred, this Agreement shall
automatically terminate and be of no further force or effect; provided that
nothing set forth in this Agreement shall relieve any party for liability for
any willful or intentional breach of this Agreement prior to such termination.  

[Signature page follows]





--------------------------------------------------------------------------------











IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
IEA:


Infrastructure and Energy Alternatives, Inc.


By:    /s/ John P. Roehm                    
Name: John P. Roehm
Title:    Chief Executive Officer


ARES:


Ares Special Situations Fund IV, L.P.
By: ASSF Management IV, L.P., its general partner
By: ASSF Management IV GP LLC, its general partner


By:
/s/ Aaron Rosen

Name: Aaron Rosen
Title: Authorized Signatory


ASOF Holdings I, L.P.
By: ASOF Management, L.P., its general partner
By: ASOF Management GP LLC, its general partner


By:
/s/ Aaron Rosen

Name: Aaron Rosen
Title: Authorized Signatory


Notice Information:
c/o Ares Management LLC
2000 Avenue of the Stars, 12th Floor
Los Angeles, CA 90067
Email: sgraves@aresmgmt.com
PEGeneralCounsel@aresmgmt.com





--------------------------------------------------------------------------------





Attention: Scott Graves














OAKTREE:


INFRASTRUCTURE AND ENERGY ALTERNATIVES, LLC,




By:
/s/ Ian Schapiro    

Name: Ian Schapiro
Title: Authorized Signatory
By:
/s/ Peter Jonna    

Name: Peter Jonna
Title: Authorized Signatory
OT POF IEA Preferred B Aggregator,
L.P.




By: OT POF IEA Preferred B Aggregator GP, LLC
Its: General Partner


By: Oaktree Power Opportunities Fund III Delaware, L.P.
Its: Managing Member


By: Oaktree Power Opportunities Fund III GP, L.P.
Its: General Partner


By: Oaktree Fund GP, LLC
Its: General Partner


By: Oaktree Fund GP I, L.P.
Its: Managing Member


By:
/s/ Ian Schapiro    

Name: Ian Schapiro
Title: Authorized Signatory
By:
/s/ Peter Jonna    

Name: Peter Jonna
Title: Authorized Signatory





--------------------------------------------------------------------------------











Oaktree Power Opportunities Fund III
Delaware, L.P.


By: Oaktree Power Opportunities Fund III GP, L.P.
Its: General Partner


By: Oaktree Fund GP, LLC
Its: General Partner


By: Oaktree Fund GP I, L.P.
Its: Managing Member


By:
/s/ Ian Schapiro    

Name: Ian Schapiro
Title: Authorized Signatory
By:
/s/ Peter Jonna    

Name: Peter Jonna
Title: Authorized Signatory


Notice Information:
333 South Grand Avenue, 28th Floor
Los Angeles, CA 90071
Email: ischapiro@oaktreecapital.com
pjonna@oaktreecapital.com
Attention: Ian Schapiro
Peter Jonna





--------------------------------------------------------------------------------







EXHIBIT A
RIGHTS OFFERING


Aggregate Amount of Securities Offered
The Rights will entitle the Public Stockholders to purchase up to an aggregate
of 15,000 Shares of Series B-3 Preferred Stock and 515,625 warrants
(substantially in the form of the Exhibit to the Tranche 2 ECA, but without the
private placement legend or section 8 thereof) at an aggregate price of
$15,000,000.
Distribution Date
Rights will be distributed to holders of record of common stock of the Company
as of a record date following the effectiveness of the Registration Statement to
be determined by the IEA Board of Directors, with the consent of the Special
Committee.
Rights Offering Period
20 business days, or such longer period as may be approved by the Special
Committee.
Rights Offering Conditions
Minimum subscription amount: $50,000.
Exercise
Each Right will entitle the Public Stockholder to subscribe for $29 Stated Value
of Series B-3 Preferred Stock and one warrant (based on a ratio of 5.5 warrants
per $160 of Series B-3 Preferred Stock) at a price of $29 per right (the “Basic
Right”). The Company will issue an aggregate of 517,241 Basic Rights (subject to
adjustment for rounding if a rounding convention is used) to the Public
Stockholders pro rata based on the number of shares of Common Stock held by the
Public Stockholders on the Distribution Date. The Company may choose to either
issue fractional Basic Rights or round the number of Basic Rights issued to each
Public Stockholder up or down to the nearest number of whole Basic Rights
(provided that no Public Stockholder shall receive less than one Basic Right).
In addition, each Public Stockholder shall have the right (the “Minimum
Subscription Right”to purchase a minimum of $50,000 of Series B-3 Preferred
Stock and a corresponding number of warrants in order to satisfy the minimum
subscription amount, if such amount is greater than the amount of Series B-3
Preferred Stock that could have been purchased based on the Rights distributed
to such Public Stockholder. To the extent that those exercising the Basic Rights
and the Minimum Subscription Right would acquire more than $15,000,000 Stated
Value of Series B-3 Preferred Stock (and associated warrants), then the amount
of Series B-3 Preferred Stock (and associated warrants) to be purchased by the
Public Stockholders exercising the Minimum Subscription Right shall be equal to
$15,000,000 less the Series B-3 Preferred Stock (and associated warrants) to be
purchased by the Public Stockholders exercising the Basic Right. Such B-3
Preferred Stock (and associated warrants) will be allocated among those Public
Stockholders exercising the Minimum Subscription Right pro rata based on the
number of shares of IEA common stock held; for the avoidance of doubt, the
minimum subscription amount shall no longer be applicable to such Public
Stockholders.
Over-subscription
Each Right will contain an oversubscription right, which will permit each Public
Stockholder who has exercised its Basic Right in full to purchase any
unsubscribed portion of the Aggregate Amount of Securities Offered on a pro rata
basis (based on the outstanding shares of IEA common stock held by the Public
Stockholders on the Distribution Date who have fully exercised their Basic Right
and are exercising their oversubscription right), subject to a $2.25 million
maximum aggregate subscription by each Public Stockholder.
Transferability
The Rights will be fully transferrable; however, the Company need not list the
Rights for trading on any securities exchange.








